Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/21/2021. 
		
Specification Objections
The specification is objected to because of the following informalities:  
In Page(s) 3 Paragraph(s) 3, the claim numbers are included in the specification. The claim(s), abstract, and sequence listing (if any) should not be included on a sheet including any other part of the application. This is because the subject matter of the claims often change during prosecution; thus, the claims must not be included within the specification to promote a clear prosecution record. Instead, the claims and any amendments to the claims must be maintained as a separate sheet. See MPEP 608.01 titled “Specification” and 37 CFR 1.71(f). The examiner encourages the applicant to amend the specification without the introduction of new matter. See MPEP 608.01(q) titled “Substitute or Rewritten Specification”.
The examiner notes that the specification may be replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 18-29 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. Specifically, recitations drawn to the or a “raw material powder” are not given patentable weight.
In Claim 1 Line(s) 9, the limitation “the build cylinder wall” is in reference to “a substantially vertically extending build cylinder wall” in the prior line.  For the purpose of examination, the limitation will read as the same, “the … vertically extending build cylinder wall”, as is supported by the specification (Figure(s) 1-7). Likewise, all recitations in the claims directed towards a “the build cylinder wall” will be treated similarly. Please see the 35 U.S.C. § 112(b) rejection below for the term “substantially”.

35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can precede the term means or step or the generic placeholder, i.e. an "ink delivery means" is equivalent to "means for ink delivery". See MPEP 2181 A. titled “The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")”.; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not necessarily use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language
In Claim(s) 18 Line(s) 3, the limitation “ irradiation unit for selectively irradiating the raw material powder" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “irradiation unit” will be read as “a scan unit… an F-theta lens… an electron beam source or a laser" as is presented by the immediate specification (Page(s) 5).  Likewise, all recitations in the claims directed towards an “irradiation unit” will be treated similarly. 
In Claim(s) 18 Line(s) 6, the limitation “ vertical movement device which is adapted to move" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “vertical movement device” will be read as “a lifting device… hydraulic and/or mechanical actuators" as is presented by the immediate specification (Page(s) 5).  Likewise, all recitations in the claims directed towards a “vertical movement device” will be treated similarly. 
In Claim(s) 19 Line(s) 19, the limitation “ wall elements which are adapted to be detachably connected together" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “wall elements” will be read as “plug-type connections, screws and associated threads, bolts and associated openings, hooks and associated eyes" as is presented by the immediate specification (Page(s) 18 Paragraph(s) 3-4).  Likewise, all recitations in the claims directed towards “wall elements” will be treated similarly. 
In Claim(s) 27 Line(s) 2, the limitation “means of flexible connections" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “means of flexible connections” will be read as “plug-type connections, screws and associated threads, bolts and associated openings, hooks and associated eyes" as is presented by the immediate specification (Page(s) 18 Paragraph(s) 3-4, Page(s) 8 Paragraph(s) 4, and Page(s) 6 Paragraph(s) 2-3).  
In Claim(s) 29 Line(s) 4-5, the limitation “ a sealing device which is adapted to guide into the collecting tray" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “sealing device” will be read as “corrugated bellows… flexible material… " as is presented by the immediate specification (Page(s) 9).  Likewise, all recitations in the claims directed towards a “sealing device” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18-29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim(s) 18-29 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 18 Line(s) 8, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner does not know if this includes all degrees up to and including diagonally or orthogonally (horizontally). Likewise, Claims 19 and 27 are similarly rejected. Further, the build cylinder wall comprises wall elements arranged horizontally in Claim 21, so the examiner is unsure if this encompasses horizontal movements as well. 

Claim(s) 26 is rejected because there is insufficient antecedent basis for the limitation in the following claims:
Claim 26 Line(s) 2, the applicant introduces “the wall elements”  even though there are no “a plurality of wall elements” introduced in Claim 18. Instead, the “plurality of wall elements” are introduced in Claim 19. Therefore, the limitation will be read as “a plurality of wall elements”.

Claim(s) 20-25 and 28-29 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-23 and 26 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by MINICK (US-20140077421-A1), hereinafter referred to as MINICK.
Regarding Claim 18, MINICK teaches a device for producing three-dimensional workpieces (abstract),
	-	 comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
(work surface 12 with platform 14 mounted to a rigid base 16, Paragraph(s) 0028, 0032, 0033, 0034 and Figure(s) 1-3) for receiving raw material powder (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.);
	-	 an irradiation unit (energy transmitting device 20, Paragraph(s) 0024, 0026, 0029, 0030, 0031, 0032 and Figure(s) 1-3) for selectively irradiating the raw material powder applied to the carrier with electromagnetic radiation (laser, Paragraph(s) 0003) or (The examiner considers that the term “or” requires only one limitation must be met.) particle radiation (laser, Paragraph(s) 0003),
	-	 in order to produce on the carrier a workpiece manufactured from the raw material powder by an additive layer building method (Paragraph(s) 0001. The examiner considers that the prior art device anticipates a claimed process if the device carries out the process during normal operation. Please see MPEP 2112.02 I. titled “Process Claims”.);
	-	 a vertical movement device which is adapted to move the irradiation unit vertically with respect to the carrier (actuators 32, Paragraph(s) 0008, 0011, 0028, 0029, 0034 and Figure(s) 1-3); and 
	-	a substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall which constitutes a lateral delimitation for the raw material powder applied to the carrier (see where the walls 18 move upwardly such that the height 48 has increased, Paragraph(s) 0031 and Figure(s) 2),
	-	 wherein the build cylinder wall is adapted to increase its vertical height during a build process (see where the walls 18 move upwardly such that the height 48 has increased, Paragraph(s) 0031 and Figure(s) 2).
 
Regarding Claim 19, MINICK teaches the device as claimed in Claim 18,
(housing 25 includes walls 18 that are engaged to actuators 32, Paragraph(s) 0028. The examiner considers that the housing has walls 18 that are engaged with the actuators 32 and they are capable of being held at an angle, Paragraph(s) 0028 and Figure(s) 2, they are independent units and are capable of being detached from each other.),
	-	 in a connected state (see where 25 and 32 and 18 are connected, Figure(s) 1-3, ),
	-	 they form the substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall (see where the walls 18 move upwardly such that the height 48 has increased, Paragraph(s) 0031 and Figure(s) 2).
 
Regarding Claim 20, MINICK teaches the device as claimed in Claim 19,
	-	 wherein the wall elements can be connected together in such a manner that (Figure(s) 2),
	-	 in the connected state (Figure(s) 2),
	-	 at least two of the wall elements are arranged one above the other in the vertical direction (Figure(s) 2).
 
Regarding Claim 21, MINICK teaches the device as claimed in Claim 19,
	-	 wherein the wall elements can be connected together in such a manner that (Figure(s) 1),
	-	 in the connected state (Figure(s) 1),
	-	 at least two of the wall elements are arranged side by side in the horizontal direction (Figure(s) 1).
 
Regarding Claim 22, MINICK teaches the device as claimed in Claim 19,
	-	 wherein the vertical movement device is adapted to move the build cylinder wall vertically with respect to the carrier together with the irradiation unit (Figure(s) 1-3 and Paragraph(s) 0032).
 
Regarding Claim 23, MINICK teaches the device as claimed in Claim 19,
	-	 further comprising a further vertical movement device which is adapted to move the build cylinder wall vertically with respect to the carrier (see where there are two wall 18 and actuator 32 combinations, Figure(s) 1-3, and a rigid base 16, Figure(s) 1-3 and Paragraph(s) 0028 and 0032).
 
Regarding Claim 26, MINICK teaches the device as claimed in Claim 18,
	-	 further comprising a connecting device which is adapted to connect the wall elements together during a build process (please see the hinge between wall 18 and actuator 32, Figure(s) 1-3).

Claim(s) 18-26 and 28-29 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by FOCKELE (WO-2008116627-A1; ENGLISH TRANSLATION PROVIDED IN THE ATTACHED FOREIGN DOCUMENT).
Regarding Claim 19, FOCKELE teaches the device as claimed in Claim 18,
	-	 further comprising a plurality of wall elements which are adapted to be detachably connected together so that (spindle rods 35, Page(s) 5 Line(s) 179-188),
	-	 in a connected state,
	-	 they form the substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall (spindle rods 35, Page(s) 5 Line(s) 179-188 and Figure(s) 2-6).
 
Regarding Claim 20, FOCKELE teaches the device as claimed in Claim 19,
	-	 wherein the wall elements (spindle rods 35, Page(s) 5 Line(s) 179-188)  can be connected together in such a manner that,
	-	 in the connected state (Page(s) 5 Line(s) 179-188 and Figure(s) 2-6),
	-	 at least two of the wall elements are arranged one above the other in the vertical direction (spindle rods 35, Page(s) 5 Line(s) 179-188).
 
Regarding Claim 21, FOCKELE teaches the device as claimed in Claim 19,
	-	 wherein the wall elements can be connected together in such a manner that,
	-	 in the connected state,
	-	 at least two of the wall elements are arranged side by side in the horizontal direction (The examiner considers that because the spindle rods must be concentric so as to act on the horizontal projections 37, Page(s) 5 Line(s) 179-188, if the spindles were compressed they would be side by side in the horizontal direction.).
 
Regarding Claim 22, FOCKELE teaches the device as claimed in Claim 19,
	-	 wherein the vertical movement device is adapted to move the build cylinder wall vertically with respect to the carrier together with the irradiation unit (Page(s) 5 Line(s) 179-188 and Figure(s) 4-6).
 
Regarding Claim 23, FOCKELE teaches the device as claimed in Claim 19,
	-	 further comprising a further vertical movement device which is adapted to move the build cylinder wall vertically with respect to the carrier (motor 36 and spindle drive with spindle rods 35, Page(s) 5 Line(s) 179-188).

Regarding Claim 24, FOCKELE teaches the device as claimed in Claim 19,
	-	 further comprising an inner build cylinder sleeve (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 wherein a lower edge of the build cylinder sleeve is connected to the carrier and an upper edge of the build cylinder sleeve is movable vertically by the vertical movement device together with the irradiation unit (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 wherein the inner build cylinder sleeve is adapted to constitute (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 in the connected state of the wall elements (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 an inner wall for the raw material powder applied to the carrier (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 wherein the raw material powder directly adjoins the build cylinder sleeve (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6).
 
Regarding Claim 25, FOCKELE teaches the device as claimed in Claim 24,
	-	 wherein the inner build cylinder sleeve comprises at least one of the following elements:
	-	 a flexible sleeve of extensible material (sleeve 40, Page(s) 5-6 Line(s) 204-225 and Figure(s) 4-6),
	-	 a corrugated bellows (41, Figure(s) 4-6),
	-	 or (The examiner considers that the term “or” requires only one limitation must be met.)a plurality of wall segments which are adapted to be stored nested one inside the other in a (see the spindle rods 35 and 34, Figure(s) 4-6 and Page(s) 5 Line(s) 179-188).
 
Regarding Claim 26, FOCKELE teaches the device as claimed in Claim 18,
	-	 further comprising a connecting device which is adapted to connect the wall elements together during a build process (spindle rods 35, Page(s) 5 Line(s) 179-188).

Regarding Claim 28, FOCKELE teaches the device as claimed in Claim 18,
	-	 wherein the build cylinder wall is formed by a flexible wall of extensible material (sleeve 40, Page(s) 6 Line(s) 214-225),
	-	 wherein a lower edge of the flexible wall is connected to the carrier and an upper edge of the flexible wall is movable vertically by the vertical movement device together with the irradiation unit (Figure(s) 6).
 
Regarding Claim 29, FOCKELE teaches the device as claimed in Claim 18,
	-	 further comprising:
	-	 a collecting tray for collecting raw material powder which trickles down from the carrier at the sides after completion of a build process and after the build cylinder wall has been at least partially lifted or (The examiner considers that the term “or” requires only one limitation must be met.) removed (see where the powder can trickle into funnel 40 and the collecting container 14 or can be sucked by means of a corresponding vacuum device, Page(s) 6 Line(s) 204-214 and Figure(s) 4-6); and 
(sleeve or a funnel 40, Page(s) 5-6 Line(s) 204-214 and Figure(s) 4-6).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 27 is rejected under 35 U.S.C. § 103 as being unpatentable over FOCKELE in view of TOKITA (US-6383446-B1), hereinafter referred to as TOKITA.
Regarding Claim 27, FOCKELE teaches the device as claimed in Claim 18,
	-	 further comprising a plurality of wall elements which are connected together by means of flexible connections (Figure(s) 4-6),
	-	 wherein a first portion of the wall elements is in a vertical state (Figure(s) 4-6),
	-	 wherein the wall elements of the first portion in the vertical state form the substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall (Figure(s) 4-6), and 
However, FOCKELE does not teach the following limitation(s): 	
	-	wherein a second portion of the wall elements is in a rolled-up state,
	-	 wherein the wall elements of the second portion in the rolled-up state do not form the substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall, and 
	-	wherein the plurality of wall elements is so adapted that wall elements can be unrolled from the rolled-up state into the vertical state,
-	 so that the vertical height of the build cylinder wall is increased.
In the same field of endeavor, TOKITA teaches an elevator with a drive train in the field of loading powder material (abstract and Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35) well as the following limitation(s): 	 
	-	wherein a second portion of the wall elements is in a rolled-up state (horizontal idler shafts 122, drive shafts 121, chains 127, Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35),
	-	 wherein the wall elements of the second portion in the rolled-up state do not form the substantially (Please see the 35 U.S.C. § 112(b) rejection, above.) vertically extending build cylinder wall (horizontal idler shafts 122, drive shafts 121, chains 127, Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35), and 
	-	wherein the plurality of wall elements is so adapted that wall elements can be unrolled from the rolled-up state into the vertical state (horizontal idler shafts 122, drive shafts 121, chains 127, Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35),
-	 so that the vertical height of the build cylinder wall is increased (horizontal idler shafts 122, drive shafts 121, chains 127, Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35).
FOCKELE and TOKITA are analogous in the field of powder beds that are driven. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify FOCKELE'(s) motor 36 and spindle drive with spindle rods 35 with TOKITA'(s) horizontal idler shafts 122, drive shafts 121, and chains 127, because this is a drive train known as a chain-and-sprocket type [drive train]  for transmitting the torque of the drive motor 123 and the drive shafts 121 to rotate in opposite directions (TOKITA, horizontal idler shafts 122, drive shafts 121, chains 127, Figure(s) 7 and 8 and Column 9 Line(s) 54 to Column 10 Line(s) 35). 
	

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743